USCA11 Case: 20-12768    Date Filed: 02/11/2021   Page: 1 of 3



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12768
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 8:19-cv-02369-WFJ

                      Bkcy. No. 8:17-bk-03597-MGW



In re: NIHAN FINANCIAL, LLC,

                                                             Debtor.
__________________________________________________________________

CHITTRANJAN THAKKAR,

                                                           Plaintiff-Appellant,

                                  versus

NEJAME LAW, P.A.,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (February 11, 2021)
          USCA11 Case: 20-12768        Date Filed: 02/11/2021    Page: 2 of 3



Before WILLIAM PRYOR, Chief Judge JORDAN and GRANT, Circuit Judges.

PER CURIAM:

      Chittranjan Thakkar, a member of the debtor, Nihan Financial, LLC, appeals

pro se the dismissal of his appeal from an order by the bankruptcy court approving

a claim for attorneys’ fees. Thakkar argues that the district court erred in

determining that he lacked standing to appeal the dismissal because he was a

“person aggrieved” as he owned equity in the debtor entity. We affirm.

      “To have standing, a plaintiff must show: (1) he has suffered an injury in fact

that is (a) concrete and particularized and (b) actual or imminent, not conjectural or

hypothetical; (2) the injury is fairly traceable to conduct of the defendant; and (3) it

is likely, not just merely speculative, that the injury will be redressed by a

favorable decision.” Kelly v. Harris, 331 F.3d 817, 819–20 (11th Cir. 2003). The

injury requirement “serves to distinguish a person with a direct stake in the

outcome of a litigation—even though small—from a person with a mere interest in

the problem.” Arcia v. Fla. Sec’y of State, 772 F.3d 1335, 1340 (11th Cir. 2014).

To determine whether a person has standing to appeal an order of a bankruptcy

court, we apply the “person aggrieved” standard. Atkinson v. Ernie Haire Ford,

Inc. (In re Ernie Haire Ford, Inc.), 764 F.3d 1321, 1325 (11th Cir. 2014), cert.

denied, 136 S. Ct. 104 (2015). Under that standard, a person has standing to appeal

only when he is “directly, adversely, and pecuniarily affect[ed] by a bankruptcy


                                           2
          USCA11 Case: 20-12768        Date Filed: 02/11/2021    Page: 3 of 3



court’s order.” Id.; see also Fisher Island Ltd. v. Solby+Westbrae Partners (In re

Fisher Island Investments, Inc.), 778 F.3d 1172, 1195–96 (11th Cir. 2015). A party

is not “aggrieved” when the bankruptcy court’s order causes only indirect harm to

the party’s asserted interest. See In re Ernie Haire Ford, Inc., 764 F.3d at 1326

(holding that former creditor was not a “person aggrieved” because he was merely

an adversary defendant with an interest in avoiding liability to the estate). In

Florida, “[a] member of a limited liability company has no interest in any specific

limited liability company property.” Fla. Stat. § 605.0110(4).

      The district court did not err when it dismissed Thakkar’s appeal. As we

recently decided in his related appeals, Thakkar v. Good Gateway, LLC, No. 19-

14868 (11th Cir. Dec. 9, 2020); Thakkar v. Greenspoon Marder, P.A., No. 20-

11068 (11th Cir. Jan. 4, 2021), Thakkar lacks standing to appeal an order of the

bankruptcy court that only indirectly affects his pecuniary interest in the debtor. As

was true in Thakkar’s earlier appeals, the approval of the claim of Nejame Law for

attorneys’ fees only indirectly affected his pecuniary interests, if at all. No

guarantee existed that Thakkar would receive any surplus remaining even if Nilhan

Financial satisfied its obligations to its creditors. And because Thakkar lacks

standing to appeal, we need not address his other arguments.

      AFFIRMED.




                                           3